      Case 3:16-md-02741-VC Document 2993 Filed 03/14/19 Page 1 of 3



 1   ANDRUS WAGSTAFF, PC
     Aimee H. Wagstaff (SBN 278480)
 2   7171 W. Alaska Drive
     Lakewood, CO 80226
 3   Tel: (303) 376-6360
     aimee.wagstaff@andruswagstaff.com
 4
     MOORE LAW GROUP, PLLC
 5   Jennifer A. Moore (SBN 206779)
     1473 South 4th Street
 6   Louisville, Kentucky 40208
      Tel: (502) 717-4080
 7   jennifer@moorelawgroup.com

 8

 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10

11   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
     LIABILITY LITIGATION                             Case No. 3:16-md-02741-VC
12

13   This document relates to:                        PLAINTIFF’S NOTICE OF
14   Hardeman v. Monsanto, 3:16-cv-00525 - VC         WITHDRAWAL - DR. BENBROOK

15

16
            Plaintiff, Edwin Hardeman, by and through his counsel, hereby gives notice of his
17
     withdrawal of Dr. Charles Benbrook as an expert in his lawsuit against Monsanto Corporation.
18

19

20

21

22

23

24

25

26

27

28
                                          -1-
                   PLAINTIFF’S NOTICE OF WITHDRAWAL – DR. BENBROOK
     Case 3:16-md-02741-VC Document 2993 Filed 03/14/19 Page 2 of 3



 1   DATED: March 14, 2019.              Respectfully submitted,

 2
                                         /s/ Aimee Wagstaff
 3                                       Aimee Wagstaff
                                         aimee.wagstaff@andruswagstaff.com
 4                                       Andrus Wagstaff, P.C.
                                         7171 West Alaska Drive
 5                                       Lakewood CO 80226
                                         Tel: 303-376-6360
 6
                                         /s/ Jennifer A. Moore
 7                                       Jennifer Moore
                                         jennifer@moorelawgroup.com
 8                                       Moore Law Group, PLLC
                                         1473 South 4th Street
 9                                       Louisville, Kentucky 40208
                                          Tel: (502) 717-4080
10
                                         Counsel for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -2-
                 PLAINTIFF’S NOTICE OF WITHDRAWAL – DR. BENBROOK
      Case 3:16-md-02741-VC Document 2993 Filed 03/14/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 14th day of March 2019, a copy of the foregoing was
 3
     filed with the Clerk of the Court through the CM/ECF system, which sent notice of the filing to
 4
     all appearing parties of record.
 5

 6
                                                        /s/ Aimee H. Wagstaff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -3-
                    PLAINTIFF’S NOTICE OF WITHDRAWAL – DR. BENBROOK
